On October 19,2001, this court suspended the respondent, Fred W. Rausch, Jr., for a period of 2 years. See In re Rausch, 272 Kan. 308, 32 P.3d 1181 (2001). Before reinstatement, the respondent was required to pay the costs of the disciplinary action and to comply with Supreme Court Rule 218 (2003 Kan. Ct. R. Annot. 286).
The respondent has filed an affidavit verifying that he has fully complied with the conditions imposed upon him by this court. The Disciplinary Administrator has verified the statements contained in the respondent’s affidavit.
This court, having reviewed the files and recommendations of the office of the Disciplinaiy Administrator, finds that the respondent Fred W. Rausch, Jr., should be reinstated to the practice of law in the State of Kansas.
It Is Therefore Ordered that the respondent be and he is hereby reinstated to the practice of law in the State of Kansas as of the date of this order.
It Is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to the respondent.
Dated this 11th day of May, 2004.